UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4385


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PAMELA R. ANDERSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:17-po-00001-TLW-1)


Submitted: December 21, 2020                                      Decided: January 4, 2021


Before GREGORY, Chief Judge, QUATTLEBAUM, Circuit Judge, and TRAXLER,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeremy A. Thompson, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. Peter M. McCoy, Jr.,
United States Attorney, Tommie DeWayne Pearson, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pamela R. Anderson appeals the district court’s order affirming her conviction by a

magistrate judge for third degree criminal domestic violence, in violation of S.C. Code

Ann. § 16-25-20(A), as assimilated by the Assimilated Crimes Act, 18 U.S.C. § 13.

Anderson contends that the Government failed to present sufficient evidence to support her

conviction. For the reasons that follow, we affirm.

       We review de novo the sufficiency of the evidence supporting a conviction. United

States v. Barefoot, 754 F.3d 226, 233 (4th Cir. 2014). We must uphold a guilty verdict

when, “viewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Musacchio v. United States, 136 S. Ct. 709, 715 (2016) (internal quotation marks

omitted). In assessing the sufficiency of the evidence, we must consider the evidence “in

cumulative context” to determine “the complete picture that the evidence presents.” United

States v. Burgos, 94 F.3d 849, 863 (4th Cir. 1996) (en banc), and “draw[] all reasonable

inferences from the facts” in favor of the prosecution. United States v. Denton, 944 F.3d

170, 179 (4th Cir. 2019) (citation and internal quotation marks omitted), cert. denied, 140

S. Ct. 2585 (2020).

       To sustain a conviction of criminal domestic violence in the third degree, the

Government must prove that the defendant (1) “cause[d] physical harm or injury to [her]

own household member;” or (2) “offer[ed] or attempt[ed] to cause physical harm or injury

to [her] own household member with apparent present ability under circumstances

reasonably creating fear of imminent peril.” § 16-25-20(A). Under § 16-25-20(A), an

                                            2
offer or attempt to cause harm includes a “threat to inflict physical harm or injury.” United

States v. Drummond, 925 F.3d 681, 691 (4th Cir. 2019), cert. denied, 140 S. Ct. 976 (2020).

We have thoroughly reviewed the record and conclude that there was sufficient evidence

from which a trier of fact could conclude that Anderson offered or attempted to harm her

former husband under circumstances reasonably creating fear of imminent peril.

       Accordingly, we affirm. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                AFFIRMED




                                             3